Title: To James Madison from William Jarvis, 12 September 1806
From: Jarvis, William
To: Madison, James



Sir
Lisbon 12th. Septr. 6

Since the foregoing no event of the smallest political importance has taken place regarding this Country.  The same veil of Mystery, too still continues to hide from the world the object of Lord St. Vincents visit.  Nothing is doing to the Navy.  No recruists are getting for the Army.  Public paper still at 19 PrCent discount, about which it has been for Six months with a small variation of 3 PrCent, for a fortnight only, shortly before his (Lord St. Vincents) arrival, and it has not varied greatly the whole War, the general discount having been fourteen to seventeen PrCents.  Every speculation as to his Lordship’s object is almost Silent.  For the first week after he got Prattic, thousands of both Sexes went on board to see his Ship.  Those were treated with the utmost civility & the Ladies with the greatest gallantry, given Tea, Coffee, cold collations &ca;  this rage is now over; so that we are now as quiet as before His Lordship arrived.  The length of time to which the Negotiations at Paris have spun out, when the world supposed that every thing was done but signing, conduces to a general opinion that they will not be succeeded by Peace.  Perhaps it is owing to the King of Prussia’s not proving so tractable as was expected about the restoration of Hanover: or perhaps some farther Continental arrangements are to be made, which it may be thought will not impede the Peace, and which it is found more convenient to do before signing the Preliminaries.  There is some talk of another Coalition should the Negotiations not succeed; but I presume those are founded almost entirely on the speculations in the English News-papers.
Two days ago there were two more detained Tripolines released from quarantine.  Nilson, a Swede, who was quarter-master of the Philadelphia commanded one.  With him was Thomas Prince, an American Seaman, belonging to the same frigate, who turned musulman.  He wishing to return home the Portugueze Commodore had the politeness to send one of His Lieutenants & the Chaplain to me with him, yesterday & luckily the Schooner Mary & Eliza Captn. Harsiden, was just on the point of Sailing for Boston to which place Prince belongs and I immediately put him on board.  He says he is the only Native born American who changed his religion.  The Portugueze Commodore gave him a new Jacket, waiscoat, & trowsers, hat shirt & Shoes.  By Captn. Harsiden I forwarded a letter just received from Mr. Simpson.  I Shall inclose duplicates of letters to & from His Excy. Mr. d’Araujo relative to the imprisonment of Mr. da Silva.  I have appointed Mr John Crispin my deputy Consul for Faro.  He is the most respectable English Merchant in that place & connected with Some of the most respectable British Merchants here.  With perfect Respect I have the honor to be Sir Yr Mo: Ob: Servt.

William Jarvis


Constitution Captn. Campbell arrived here Six days ago.  She gets prattic to day.  Captn. Campbell wrote the Secy. of the Navy by Captn. Dupreau
14 Septr.  In going on board the Constitution yesterday in the afternoon, I observed that two Men of War & a frigate were beginning to undergo a repair.

